Citation Nr: 1138790	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to herbicides. 

2.  Entitlement to basic eligibility for accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970, and died in May 2006; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from a September 2006 administrative decision and a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The cause of death issue has been recharacterized to better reflect the appellant's contentions.

The appellant requested a Board hearing on her December 2007 VA Form 9, but later withdrew this request in February 2010.


FINDINGS OF FACT

1.  The Veteran died in May 2006, at the age of 55.  His death certificate reflects that the cause of death was pneumonia which was due to, or the consequence of, multiple organ failure. 

2.  At the time of the Veteran's death, diabetes mellitus, hypertension, coronary artery disease (CAD), and kidney failure were among his diagnoses.  

3.  The Veteran did not have service in the Republic of Vietnam. 

4.  The Veteran served in the Republic of Korea from April 1969 to August 1970, but his unit was not one that served along the demilitarized zone (DMZ).

5.  Service connection was not in effect for any disability at the time of the Veteran's death, or indeed at any time during his life.

6.  The competent evidence of record does not reflect that the causes of the Veteran's death were related to his active military service, including through exposure to Agent Orange or other herbicide agents.

7.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1102, 1110 , 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a)  (West 2002); 38 C.F.R. § 3.1000(a) (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As will be explained in further detail below, the Board finds that the appellant's accrued benefits claim must be denied as a matter of law.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable in a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the accrued benefits claim adjudicated herein, the VCAA is not applicable to this issue.  

Post-adjudication letters dated June 2008 and August 2009 complied with VA's duty to notify the Veteran with regards to the issues addressed herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2009 letter notified the Veteran of the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was notified in the August 2009 letter that service connection was not in effect for any disability, and was asked for medical evidence to support the clearly delineated elements required to substantiate her DIC claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

While the notice was provided after the initial adjudication, the appellant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in October and December 2009 supplemental statements of the case, following the provision of notice. 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  The Veteran's service treatment records, personnel records, and private treatment records have been obtained; the appellant did not identify any VA treatment records pertinent to her claims.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.15.  

As discussed below, the appellant contends that the Veteran was exposed to Agent Orange while serving in Korea, and that this exposure caused his diabetes,  hypertension, CAD, and kidney failure, which she believes caused or contributed to the pneumonia due to multiple organ failure from which he died.  There is no evidence in the Veteran's file showing that he had service in the Republic of Vietnam or along the DMZ in Korea between April 1968 and July 1969, and there is no competent medical evidence of record suggesting a correlation between the Veteran's post-service diabetes, hypertension, CAD, and kidney failure and his military service.  Therefore, a VA medical opinion is not required.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, such as diabetes mellitus and cardiovascular-renal disease, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

The Veteran died in May 2006, at the age of 55.  His death certificate reflects that the cause of death was pneumonia due to multiple organ failure.  Medical records from the private hospital covering the Veteran's terminal hospital admission verify these factors.  An autopsy was not performed.  

The appellant contends that the Veteran's diabetes mellitus, hypertension, CAD, and kidney failure (which are confirmed in the post-service medical, and terminal hospital, records) are related to service as he was exposed to herbicide agents, such as Agent Orange, when he was stationed in Korea, and that these conditions contributed to his fatal pneumonia and organ failure.

Exposure to herbicides will be presumed for persons who served in the Republic of Vietnam.  38 C.F.R. §3.307(a)(6)(i).  The appellant does not allege, nor does the record reflect, that the Veteran was ever in the Republic of Vietnam. 

VA published a final rule in the Federal Register on January 25, 2011, that amended 38 CFR § 3.307 by adding a new section (a)(6)(iv) establishing presumptive herbicide exposure for certain Veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  The Department of Defense (DoD) provided VA with the identity of certain military units operating along the DMZ during that time frame.  

Personnel records establish that the Veteran was stationed in Korea during the applicable time period; however, his unit is not one of the units listed as having served in, or near, the DMZ.  See M21-1MR, IV.ii.2.C.10.p.  Nor does the appellant allege that the Veteran served along the DMZ.  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The specified diseases which have been listed therein include chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  Pneumonia, hypertension, and kidney failure are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection for these conditions.  

A claimant is not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question is not among statutorily enumerated disorders which are presumed to be service related, the presumption not being the sole method for showing causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, the Veteran's military occupational specialty in service was that of a radio relay operator; his duties as such did not include the handling of or routine exposure to herbicides.  However, the appellant argues that the Veteran received "second hand" exposure to herbicides from servicemen who were recently in Vietnam, and therefore exposed to herbicides.  Even if second hand exposure is possible, the degree of such in this Veteran's case cannot be determined. 

Therefore, without evidence that the Veteran was ever present in Vietnam or at or near the Korean DMZ from April 1968 to July 1969 and without other direct proof of exposure, he is not entitled to a presumption of Agent Orange exposure, and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not apply. 

At the time of the Veteran's death, service connection was not in effect for any disability.  There is also no evidence directly linking the Veteran's cause of death to his military service.  His service treatment records are negative for any relevant findings; at service separation, clinical evaluations relating to the heart and endocrine systems were normal, and findings were negative for albumin and sugar.  There is no evidence that he had pneumonia, diabetes mellitus, hypertension, CAD, or kidney failure in service or within one year of service.  A July 1971 VA examination report contains a normal clinical evaluation of all systems except for the Veteran's knees.  Moreover, the claims folder is devoid of any relevant treatment records or other medical documents until 2003, 33 years after service discharge.  There are no opinions of record directly relating the Veteran's cause of death to his military service.  The appellant has also not identified any private or VA facility records which would show such a relationship.  Ultimately, the record does not reflect that a relationship existed between the fatal pneumonia, diabetes mellitus, hypertension, CAD, or kidney failure and the Veteran's military service; as such, it does not support a finding of service connection for the cause of the Veteran's death. 

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including any claimed exposure to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  

III.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

During the pendency of the appellant's appeal, the regulations pertaining to accrued benefits were amended, effective January 29, 2007.  See 71 Fed. Reg. 78368 -78369 (Dec. 29, 2006) (presently codified at 38 C.F.R. § 3.1000  (2011)).  The amended regulation expressly provides for retroactive applicability for claims in which the deceased beneficiary died on or after December 16, 2003.  As the Veteran in the current appeal died in May 2006, the appellant's claim is affected and is subject to the amended regulation. 

The amended regulation, in relevant part, removes the two-year limitation on accrued benefits payable under 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010).  In other words, the appellant might be entitled to more accrued benefits under the amended regulations because VA no longer limits such benefits to a period "not to exceed two years prior to the last date of entitlement." 

The appellant was not provided with notice of this change in regulation, including a copy of the amended regulation.  However, no remand is necessary because proceeding with this claim under the new regulation would not be prejudicial to the appellant. In this regard, the amended regulation is liberalizing.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  

The Veteran filed claims for service connection for a bilateral knee disorder and a stomach disorder in May 1971.  The RO denied the claims in an August 1971 rating decision.  The Veteran did not appeal this decision, and it became final.

The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death. 

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet App 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied. 

Basic eligibility for accrued benefits is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


